SUBSCRIPTION AND PURCHASE AGREEMENT


MACATAWA BANK CORPORATION

To: Macatawa Bank Corporation
Attn: Chief Financial Officer
10753 Macatawa Drive
Holland, MI 49424


        Re: Series A Noncumulative Convertible Perpetual Preferred Stock

        1.        SUBSCRIPTION. The undersigned (the “Subscriber”) hereby offers
and agrees to purchase, and to pay for such number of shares as is set forth on
the signature page hereof (the “Shares”), of Series A Noncumulative Convertible
Perpetual Preferred Stock of Macatawa Bank Corporation (the “Company”), as more
fully described in the Company’s Term Sheet (the “Term Sheet”) and the
Certificate of Designation of Series A Noncumulative Convertible Perpetual
Preferred Stock (the “Preferred Stock Designation”). The Subscriber hereby
specifically accepts and adopts and consents to be bound by each and every
provision of this Subscription and Purchase Agreement (“Agreement”). The
Subscriber shall pay for the Shares at the rate of $1,000.00 per Share (unless
otherwise indicated herein), in good funds (e.g. cashier’s check, personal check
or wire transfer), and for that purpose agrees to tender upon request an amount
equal to the total Dollar Amount of Subscription as set forth on the signature
page hereof.

        2.        ACCEPTANCE. This Agreement is made subject to the Company’s
discretionary right to accept or reject the subscription herein. Following
action by the Company, the Subscriber will be notified as to whether the
subscription has been accepted or rejected. If the Company shall for any reason
reject all or part of this subscription, any amount already paid by the
Subscriber with respect to the rejected subscription, or part thereof, will be
promptly refunded, without interest. Acceptance of this subscription by the
Company will be evidenced by the execution hereof by an officer of the Company.

        3.        REPRESENTATIONS AND WARRANTIES OF SUBSCRIBER. The Subscriber
hereby represents and warrants to the Company as follows, recognizing that the
information contained herein is being furnished to the Company in order for the
Company to determine whether the Subscriber’s subscription to purchase Shares
should be accepted by the Company in light of the requirements of Section 4(2)
of the Securities Act of 1933 (the “Act”) and the rules and regulations
promulgated thereunder, similar sections of the securities laws of various
states, and other relevant factors. The Subscriber understands that (a) the
Company will rely on the information contained herein for purposes of such
determination, (b) the Shares will not be registered under the Act in reliance
upon exemptions from registration afforded under the Act, which may include
Regulation D promulgated thereunder (“Regulation D”), and (c) the Shares, at the
time of sale described herein, will not be registered and/or qualified under any
state securities laws.


Page 1 of 23


--------------------------------------------------------------------------------



        A.        Advisors. Subscriber acknowledges that he, she or it has been
advised to consult with their own attorney regarding legal matters concerning
the Company and the Shares and to consult with its tax advisor regarding the tax
consequences of acquiring the Shares. Subscriber hereby acknowledges and agrees
that Keefe, Bruyette & Woods, Inc. has acted as financial advisor to the Company
(and not as an underwriter or placement agent for the Shares) and has not acted
as an advisor to, and does not represent, Subscriber.

        B.        Access to SEC Filings. Subscriber acknowledges that he, she or
it has been permitted access, to the Subscriber’s satisfaction, to the Company’s
public filings made pursuant to the Securities Exchange Act of 1934, as amended,
which access can be gained at http://www.sec.gov, http://www.gsionline.com,
http://www.freeedgar.com and http://www.10kwizard.com. Subscriber has carefully
read and considered the contents of the Term Sheet and the Preferred Stock
Designation.

        C.        Shares Not Registered. Subscriber understands that the Shares
have not been registered under the Securities Act or any other Securities laws
but are being offered and sold to Subscribers in reliance upon specific
exemptions from the registration requirements of Federal and State securities
laws and that the Company is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
Subscriber set forth herein in order to determine the applicability of such
exemptions and the suitability of Subscribers to acquire the Shares.

        D.        Investment Experience. The Subscriber is a sophisticated,
accredited and experienced investor with regard to high-risk investments in
restricted securities of the sort referred to herein, and is willing and able to
bear the economic risk of an investment in the Shares in an amount equal to the
amount the Subscriber has subscribed to purchase. The Subscriber has adequate
means of providing for current needs and personal contingencies, has no need for
liquidity in the investment, and is able to bear the economic risk of an
investment in the Company of the size contemplated. In making this statement,
the Subscriber considered whether the Subscriber could afford to hold the Shares
for an indefinite period and whether, at this time, the Subscriber could afford
a complete loss of an investment in the Shares.

        E.        Accredited Investor Status. The Subscriber has submitted to
the Company a complete and executed “Accredited Investor Questionnaire”
substantially in the form attached hereto as Exhibit A. The Subscriber hereby
certifies that he, she or it is an “Accredited Investor”, as that term is
defined under Rule 501(a) of the Securities Act and all information which the
Subscriber has provided to the Company in the Accredited Investor Questionnaire
is correct and complete as of the date set forth thereon. The Subscriber is
aware that the sale of the Securities is being made in reliance on Rule 506 of
Regulation D, an exemption for non-public offerings under Section 4(2) of the
Securities Act.

        F.        Purchase for Own Account. The Subscriber’s purchase of the
Shares will be solely for the Subscriber’s own account and not for the account
of any other person.

        G.        Investment Purpose. The Shares are being acquired by the
Subscriber in good faith for investment and not with a view to distributing such
Shares to others or otherwise reselling said Shares or any portion thereof. The
Subscriber understands that the substance of the above representations is (i)
that the Subscriber does not presently intend to sell or otherwise dispose of
all or any part of the Shares; (ii) that the Subscriber does not now have in
mind the sale or other disposition of all or any part of the Shares on the
occurrence or nonoccurrence of any predetermined event; and (iii) that the
Company is relying upon the truth and accuracy of the representations.


Page 2 of 23


--------------------------------------------------------------------------------



        H.        Investment Risks. The Subscriber understands that the purchase
of the Shares is subject to risks as stated in the Risk Factors included as
Exhibit B hereto, the Risk Factors disclosed in the Company’s SEC filings or as
otherwise may be applicable to similar investments. The Subscriber acknowledges
that he, she or it has had an opportunity to review, and upon review, fully
understands the Risk Factors contained in Exhibit B hereto and also the Risk
Factors disclosed in the Company’s SEC filings.

        I.        Due Diligence. The Subscriber has relied solely upon the
Preferred Stock Designation, this Subscription Agreement and the independent
investigations made by the Subscriber with respect to the Shares subscribed for
herein, and no oral or written representations beyond the Term Sheet, Preferred
Stock Designation and the Company’s SEC filings have been made to or been relied
upon by the Subscriber.

        J.        Representations Complete. The Subscriber’s representations in
this Agreement are complete and accurate to the best of the Subscriber’s
knowledge, and the Company and its agents may rely upon them. The Subscriber
will notify the Company and any such agent immediately if any material change
occurs in any of this information before the sale of the Shares.

        K.        Transfer Restrictions. The Shares may not be sold or
transferred by the Subscriber without registration under applicable securities
acts or a proper exemption from such registration. It may not be possible to
liquidate the undersigned’s investment in the Company.

        L.        SEC Disclosure. The Subscriber understands that any investor
individually, or acting as part of a group who acquires beneficial ownership of
more than 5.0% of the Company’s common stock will be required to file a Schedule
13G or a Schedule 13D with the Securities and Exchange Commission.

        M.        Federal Reserve Approval. The Subscriber understands that a
conversion into the Company’s Common Stock exceeding certain percentage limits
may be subject to approval from the Federal Reserve under applicable law and as
stated in the Preferred Stock Designation.

        N.        Legend. The Subscriber understands and agrees that stop
transfer instructions relating to the Shares will be placed in the Company’s
stock transfer ledger, and that the certificates evidencing such securities will
bear legends in substantially the following form:

  “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “ACT”) AND ARE “RESTRICTED SECURITIES” AS THAT
TERM IS DEFINED IN RULE 144 UNDER THE ACT. THE SECURITIES MAY NOT BE OFFERED FOR
SALE, SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
ACT, THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE
ISSUER.”



Page 3 of 23


--------------------------------------------------------------------------------



        O.        Binding Obligation. This Agreement when fully executed and
accepted by the Company will constitute a valid and legally binding obligation
of the Subscriber, enforceable in accordance with its terms except (a) as its
obligations may be affected by bankruptcy, insolvency, reorganization,
moratorium or similar laws, or by equitable principles relating to or limiting
creditors’ rights generally and (b) that the remedies of specific performance,
injunction and other forms of equitable relief are subject to certain tests of
equity jurisdiction, equitable defenses and the discretion of the court before
which any proceeding therefore may be brought. The Subscriber, if it is a
partnership, joint venture, corporation, trust or other entity, was not formed
or organized for the specific purpose of acquiring the Shares. The purchase of
the Shares by the Subscriber, if it is an entity, is a permissible investment in
accordance with the Subscriber’s Articles of Incorporation, bylaws, partnership
agreement, declaration of trust or other similar charter document, and has been
duly approved by all requisite action by the entity’s owners, directors,
officers or other authorized managers. The person signing this document and all
documents necessary to consummate the purchase of the Shares has all requisite
authority to sign such documents on behalf of the Subscriber, if it is an
entity.

        P.        No General Solicitation. The Shares were not offered to the
Subscriber by way of general solicitation or general advertising and at no time
was the Subscriber presented with or solicited by means of any leaflet, public
promotional meeting, circular, newspaper or magazine article, radio or
televisions advertisement, other than the Term Sheet and the Preferred Stock
Designation.

        Q.        Receipt of Documents. By entering into this Agreement, the
undersigned Subscriber acknowledges receipt of the Term Sheet and the Preferred
Stock Designation used in connection with this offering. The Subscriber hereby
acknowledges and agrees to the terms and conditions of the Term Sheet and the
Preferred Stock Designation.

        4.        REPRESENTATIONS AND WARRANTIES OF THE COMPANY. In connection
with the agreement to purchase Shares by Subscriber herein, the Company hereby
represents and warrants as follows:

        A.        The Organization. The Company is a corporation duly organized
and validly existing and in good standing under the laws of the State of
Michigan and has all the requisite power and authority to conduct its business
and own and operate its properties, and to enter into and execute this Agreement
and to carry out the transactions contemplated hereby.

        B.        Authority. The Company has the power to execute, deliver and
perform the terms and provisions of this Agreement and has taken all necessary
action to authorize the execution, delivery and performance of this Agreement,
and to authorize the issuance and sale of the Shares contemplated by this
Agreement, and the representatives of the Company executing this Agreement are
duly authorized to do so.

        C.        Capitalization. The authorized capital stock of the Company
consists of 40,000,000 shares of Common Stock of which 17,024,850 shares are
outstanding as of September 30, 2008, and 500,000 shares of Preferred Stock
authorized, up to 50,000 of which will be designated Series A Noncumulative
Convertible Perpetual Preferred Stock upon the filing of the Preferred Stock
Designation with the State of Michigan. All outstanding shares of Common Stock
have been, and all shares of Series A Noncumulative Convertible Perpetual
Preferred Stock and all shares of Common Stock underlying such Series A
Noncumulative Convertible Perpetual Preferred Stock (“Underlying Shares”) will
be when issued, duly authorized and fully paid and non-assessable.


Page 4 of 23


--------------------------------------------------------------------------------



        D.        Regulatory Compliance. The Company is in full compliance, to
the extent applicable, with all reporting obligations under either Section
12(b), 12(g) or 15(d) of the Securities Exchange Act of 1934, as amended
(“Exchange Act”). The Company has registered its Common Stock pursuant to
Section 12 of the Exchange Act and the Company’s Common Stock is listed on the
NASDAQ Global Select Market System under the symbol “MCBC.”

        E.        Binding Obligation. Assuming the due execution and delivery of
this Agreement by the Subscriber, this Agreement is a legal, valid and binding
obligation of the Company enforceable in accordance with its terms except (a) as
its obligations may be affected by bankruptcy, insolvency, reorganization,
moratorium or similar laws, or by equitable principles relating to or limiting
creditors’ rights generally and (b) that the remedies of specific performance,
injunction and other forms of equitable relief are subject to certain tests of
equity jurisdiction, equitable defenses and the discretion of the court before
which any proceeding therefore may be brought.

        F.        No Conflicts. The execution, delivery and performance of this
Agreement and the fulfillment of or compliance with the terms and provisions
hereof, including the issuance and sale of the Shares contemplated by this
Agreement, are not in contravention of or in conflict with any contract to which
the Company is a party or by which the Company or any of its properties may be
bound or affected.

        G.        Validly Issued. Upon receipt by the Company of payment for the
Shares as contemplated by this Agreement and upon issuance of the Shares in
accordance with the terms and provisions of the Term Sheet, the Preferred Stock
Designation, and this Agreement, the Shares will be validly issued and
outstanding, fully paid and non-assessable.

        5.        REGISTRATION RIGHTS. The Company and Subscriber agree to the
registration rights terms and obligations set forth in Exhibit C hereto.

        6.        OWNERSHIP LIMITATION. The Subscriber covenants that he, she or
it has read and agrees to the Beneficial Ownership Limitation (NASDAQ) set forth
in the Preferred Stock Designation.

        7.        CONVERSION PROCEDURES. The conversion procedures described in
the Preferred Stock Designation set forth the totality of the procedures
required by the Subscribers in order to convert the Shares. The Company shall
honor conversions of Shares and shall deliver Common Stock in accordance with
the terms, conditions and time periods set forth in the Preferred Stock
Designation (as applicable).


Page 5 of 23


--------------------------------------------------------------------------------



        8.        ENTIRE AGREEMENT. This Agreement together with the
Non-Disclosure Agreement previously executed by the parties hereto and the other
documents executed contemporaneously herewith, constitute the entire agreement
between the parties with respect to the matters covered thereby, and may only be
amended by a writing executed by all parties hereto.

        9.        SURVIVAL OF REPRESENTATIONS. The representations, warranties,
acknowledgements and agreements made herein shall survive issuance of the
Shares.

        10.        WAIVERS. No waiver or modification of any of the terms of
this Agreement shall be valid unless in writing. No waiver of a breach of, or
default under, any provision hereof shall be deemed a waiver of such provision
or of any subsequent breach or default of the same or similar nature or of any
provision or condition of this Agreement.

        11.        COUNTERPARTS. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

        12.        NON-DISCLOSURE AGREEMENT. The Subscriber and the Company
agree that the provisions of the Non-Disclosure Agreement previously signed by
them in connection with the private placement of the Shares remains in full
force and effect, including, but not limited to, the standstill agreements
contained in Section 8 of the Non-Disclosure Agreement.

        13.        NOTICES. Except as otherwise required in this Agreement, any
notice required or permitted under this Agreement shall be given in writing and
shall be deemed effectively given upon personal delivery or upon deposit with
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the last known address of the party.

        14.        NON-ASSIGNABILITY. The obligations of a party hereunder shall
not be delegated or assigned to any other party without the prior written
consent of the other party hereto.

        15.        GOVERNING LAW. This Subscription Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of
Michigan, excluding those provisions related to the conflict of laws of
different jurisdictions if the effect of the application of those provisions
will be to require the application of the laws of a jurisdiction other than
Michigan. Each party consents to the jurisdiction of the state of federal courts
in Kent County, Michigan, which will be the sole venue for resolution of all
disputes related to this Agreement. THE PARTIES HERETO WAIVE THE RIGHT TO TRIAL
BY JURY IN CONNECTION WITH ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT.

        IN WITNESS WHEREOF, the Subscriber has executed this Agreement and
declares that it is truthful and correct.

[signature pages follow]


Page 6 of 23


--------------------------------------------------------------------------------



INDIVIDUALS SIGN HERE:

(Check One)
[  ] Community Property
      (Both spouses must sign)

[  ] Individually

[  ] Joint tenants with
      right of survivorship
      (Both must sign)

[  ] Tenants in common
      (All must sign)





Note: Please notify the
           Company if you plan to
           invest funds in an
           individual retirement
           account (IRA).


X
    ——————————————

X
    ——————————————

X
    ——————————————

    ——————————————
                       Print Name

    ——————————————
                       Print Names

    ——————————————
                       Print Names

    ——————————————
                       Address

    ——————————————
                       Address

    ——————————————
               Telephone Number

    ——————————————
              Social Security Number


    Number of Shares Subscribed for Purchase:

    ——————————————

    Dollar Amount of Subscription:
    ($1,000.00 per Share)

    ——————————————

    Date: October ___, 2008


Signature Page for Individuals


Page 7 of 23


--------------------------------------------------------------------------------



ENTITIES SIGN HERE:


[  ] Partnerships or Limited Liability
      Company






[  ] Corporation










[  ] As Custodian, Trustee or Agent









All Entities Complete:

——————————————
Print Partnership or LLC Name

By:
      ——————————————
                 Authorized Signature


——————————————
                 Print Corporate Name

By:
            ——————————————
                  Authorized Signature

Title:
        ——————————————


——————————————
                   Print Name

By:
      ——————————————
                  Authorized Signature

——————————————
                      Title, if applicable

——————————————
                     Address

——————————————
                     Address

——————————————
                     Telephone Number

Tax I.D. No.:
                        ————————

Number of Shares Subscribed for Purchase:

——————————————

Dollar Amount Subscribed for:
($1,000.00 per Share)

——————————————



Date: October ____, 2008

Signature Page for Entities


Page 8 of 23


--------------------------------------------------------------------------------




SUBSCRIPTION AND PURCHASE AGREEMENT ACCEPTED:

[  ] IN FULL or [  ] for $____________

MACATAWA BANK CORPORATION
a Michigan Corporation

By: ________________________________

        Name:____________________________

        Title: ____________________________

Date: ________________, 2008


Page 9 of 23


--------------------------------------------------------------------------------




EXHIBIT A
MACATAWA BANK CORPORATION
ACCREDITED INVESTOR QUESTIONNAIRE


NOTE: INDIVIDUALS MUST COMPLETE SECTION I AND CORPORATIONS, PARTNERSHIPS, TRUSTS
AND OTHER ENTITIES MUST COMPLETE SECTION II

ALL QUESTIONS IN THE APPROPRIATE SECTION MUST BE ANSWERED


SECTION I. QUESTIONS FOR INDIVIDUALS

1. Name: ___________________________________


2. U.S. Citizen: Yes____ No____ Age:___________


3. Social Security No.:________________________


4.        Accredited Investor Suitability Requirements. An individual will
qualify as an Accredited Investor as defined in Rule 501(a) of the Securities
Act of 1933 (“Securities Act”) if he or she meets any one of the following
requirements. The undersigned entity certifies that he/she is an Accredited
Investor because:

Yes____  No____ (A) I am a natural person and had an individual net worth on the
date hereof (or joint net worth with my spouse) in excess of $1 million
(including my home, home furnishings and automobiles).


Yes____  No____ (B) I am a natural person and had an individual income in excess
of $200,000 in each of the two most recent years and reasonably expect an income
in excess of $200,000 in the current year. For these purposes "income" means my
individual adjusted gross income for federal income tax purposes, plus (i) any
deduction for long term capital gain; (ii) any deduction for depletion; (iii)
any exclusion for interest; and (iv) any losses of a partnership allocated to an
individual limited partner.


Yes____  No____ (C) I am a natural person and had a joint income with my spouse
in excess of $300,000 in each of the two most recent years and reasonably expect
joint income with my spouse in excess of $300,000 in the current year. For these
purposes "income" shall be determined as set forth in Section 4(B) above.



SECTION II. QUESTIONS FOR CORPORATIONS, PARTNERSHIPS, TRUSTS AND OTHER ENTITIES

1. Name of Entity: _____________________________________________


2. Type of Entity (corporation, partnership, LLC etc.) _____________________



Page 10 of 23


--------------------------------------------------------------------------------



3. Date of Organization: _________________________________________


4. State of Organization: _________________________________________


5. Federal Taxpayer Identification No.: _____________________________


6. Accredited Investor Suitability Requirements:


Yes____  No____ (A) Was the entity formed for the specific purpose of investing
in the securities (as defined in Section 3(a)(10) of the Securities Exchange Act
of 1934 ((the "Exchange Act")) or in the equity securities (as defined in
Section 3(a)(11) of the Exchange Act) of Macatawa Bank Corporation?


7.        If your answer to question 6(A) above is “No,” CHECK whichever of the
following statements is applicable to the entity; if your answer to question
6(A) is “Yes” or if none of the statements in clause 7(A) below is applicable,
the entity must be able to certify to statement 7(B) below in order to qualify
as an Accredited Investor.

(A) The undersigned entity certifies that it is an Accredited Investor because
it is:


Yes____  No____ (i) a corporation, partnership, or limited liability company,
not formed for the specific purpose of acquiring the securities or equity
securities of Macatawa Bank Corporation, with total assets in excess of
$5,000,000;


Yes____  No____ (ii) a bank, as defined in Section 3(a)(2) of the Securities
Act, or a savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Securities Act, whether acting in an individual or
fiduciary capacity;


Yes____  No____ (iii) a broker or dealer registered pursuant to Section 15 of
the Exchange Act;


Yes____  No____ (iv) an insurance company as defined in Section 2(13) of the
Securities Act;


Yes____  No____ (v) an investment company registered under the Investment
Company Act of 1940 ("1940 Act");


Yes____  No____ (vi) an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974, provided that (A) the investment
decision is made by a plan fiduciary, as defined in Section 3(21) of such act,
and the plan fiduciary is either a bank, insurance company or registered
investment adviser, or (B) the employee benefit plan has total assets in excess
of $5,000,000, or (C) the plan is a self-directed plan and the investment
decisions are made solely by persons that are Accredited Investors (if
self-directed plan with more than one investment account: (1) each participant
must maintain a separate investment account within the plan, and (2) the funds
of the separate investment accounts within the plan must not be commingled);



Page 11 of 23


--------------------------------------------------------------------------------



Yes____  No____ (vii) a private business development company as defined in
Section 202(a)(22) of the 1940 Act;



Yes____  No____ (viii) an organization described in Section 501(c)(3) of the
Internal Revenue Code of 1986, as amended, not formed for the specific purpose
of acquiring the securities or equity securities of Macatawa Bank Corporation,
with total assets in excess of $5,000,000; or



Yes____  No____ (ix) a trust, with total assets in excess of $5,000,000, not
formed for the specific purpose of acquiring the securities or equity securities
of Macatawa Bank Corporation, whose subscription is directed by a sophisticated
person as defined in Rule 506(b)(2)(ii) promulgated under the Securities Act.



IF NONE OF THE ABOVE APPLY, PLEASE COMPLETE 7(B) BELOW:

(B) The undersigned entity certifies that it is an Accredited Investor because
each of its stockholders, partners, LLC members or other equity holders meets at
least one of the following conditions:


Yes____  No____ (i) He/She is a natural person and had an individual net worth
(or joint net worth with spouse) at the time of subscription in excess of $1
million (including home, home furnishings and automobiles).


Yes____  No____ (ii) He/She is a natural person and had an individual income in
excess of $200,000 (or joint income with spouse in excess of $300,000) in each
of the two most recent years and reasonably expects an individual income in
excess of $200,000 (or joint income with spouse in excess of $300,000) in the
current year. For these purposes "income" means individual adjusted gross income
for federal income tax purposes, plus (i) any deduction for long term capital
gains; (ii) any deduction for depletion; (iii) any exclusion for interest; or


Yes____  No____ (iii) The stockholder, partner or other equity holder is a
corporation, partnership, trust or other entity which meets the description of
at least one of the organizations specified in statement 7(A) above or whose
stockholders, partners or other equity holders meet at least one of the
descriptions in this statement 7(B).



Page 12 of 23


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Investor Questionnaire
this ____ day of October, 2008, and declares that it is truthful and correct.

Name of Investor or Entity:

Signature of Investor or Representative:

If an Entity, Name and title of Signatory:

Address: _______________________________________

_______________________________________

_______________________________________

_______________________________________

_______________________________________



Page 13 of 23


--------------------------------------------------------------------------------




EXHIBIT B
MACATAWA BANK CORPORATION
RISK FACTORS

        Investors should carefully consider the following risk factors and all
risk factors disclosed by the Company in its Annual Report on Form 10-K for year
ended December 31, 2007, filed with the SEC on March 14, 2008, before deciding
to buy Preferred Stock. You should also consider other information provided by
authorized representatives of the Company.


RISK FACTORS RELATED TO THE COMPANY AND ITS BUSINESS

Recent Negative Developments in the Financial Industry and U.S. and Global
Credit Markets May Continue to Adversely Impact Our Operations and Results.

        Negative developments in 2007 and 2008 in the subprime mortgage market
and the securitization markets for such loans have resulted in uncertainty in
the financial markets in general with the expectation of the general economic
downturn continuing throughout 2008 and beyond. Commercial as well as consumer
loan portfolio performances have deteriorated at many institutions and the
competition for deposits and quality loans has increased significantly. In
addition, the values of real estate collateral supporting many commercial loans
and home mortgages have declined and may continue to decline. Bank and bank
holding company stock prices have been negatively affected as has the ability of
banks and bank holding companies to raise capital or borrow in the debt markets
compared to recent years. As a result, there is a potential for new federal or
state laws and regulations regarding lending and funding practices and liquidity
standards, and bank regulatory agencies are expected to be very aggressive in
responding to concerns and trends identified in examinations, including the
expected issuance of many formal enforcement orders. Negative developments in
the financial industry and the impact of new legislation in response to those
developments could negatively impact our operations by restricting our business
operations, including our ability to originate or sell loans, and adversely
impact our financial performance.

The Company is Affected by General Economic Conditions in the State of Michigan.

        The Company is affected by general economic conditions in the U.S.,
although most directly within Michigan. A further economic downturn or continued
weak business environment within Michigan could negatively impact household and
corporate incomes. This impact may lead to decreased demand for both loan and
deposit products and increase the number of customers who fail to pay interest
or principal on their loans.

Future Regulatory Actions Might Have a Material Adverse Effect on Us.

        The Company is subject to regulation and supervision by the Federal
Reserve Bank of Chicago and, ultimately, the Board of Governors of the Federal
Reserve System.  Macatawa Bank is primarily subject to regulation and
supervision by the State of Michigan Office of Financial and Insurance
Regulation (“OFIR”) and by the Federal Deposit Insurance Corporation (“FDIC”). 
Although the 2008 annual on-site regulatory examination has been completed for
Macatawa Bank, the regulatory agencies have not yet issued their final Report of
Examination.  Federal regulations restrict the disclosure of the contents and
ratings included in regulatory examinations.  Upon issuance of the Report of
Examination and depending on the results and ratings included in that report, it
is possible that the FDIC or OFIR may seek to enter into a mutually agreed upon
Memorandum of Understanding or Cease and Desist Order with Macatawa Bank.  A
formal agreement with regulators, if one were to be agreed upon, would likely
include actions that bank agrees to do and restrictions on certain activities,
some of which may have a material adverse effect. For example, certain
regulatory actions and agreements may result in an increase in FDIC deposit
insurance assessments and may restrict the use of brokered deposits.


Page 14 of 23


--------------------------------------------------------------------------------




RISK FACTORS RELATED TO THE PREFERRED STOCK

The Shares of Preferred Stock Are Subordinate to All Financing of the Company.

        The shares of Preferred Stock will be subordinate to the Company’s bank
financing with respect to amounts distributable upon the Company’s dissolution,
liquidation, or winding up. Furthermore, the terms of the Preferred Stock will
not limit the amount of indebtedness or other obligations that the Company may
incur. Any future indebtedness incurred will rank senior to the Preferred Stock.


THE SHARES OF PREFERRED STOCK ARE SUBJECT TO RESALE RESTRICTIONS.

        Shares of the Company’s common stock currently trade on the NASDAQ stock
market under the symbol MCBC. However, the shares of Preferred Stock are not
registered under federal or state securities laws and will, therefore, be
subject to resale restrictions. Please refer to the Term Sheet and Preferred
Stock Designation for additional terms of the Offering.


THE SHARES OF PREFERRED STOCK ARE SUBJECT TO FUTURE DILUTION.

        The Company may issue additional equity interests in the future which
will reduce a shareholder’s percentage ownership in the Company. Future equity
sales could be at a price less than the price at which the shares of the
Preferred Stock may be purchased in this Offering.


THE COMPANY’S ABILITY TO ISSUE STOCK WITH DIFFERENT TERMS IN THE FUTURE COULD
ADVERSELY AFFECT THE RIGHTS OF HOLDERSOF THE SHARES.

        Except as provided in the Term Sheet and Preferred Stock Designation,
the Company is authorized to issue additional common and/or preferred stock in
one or more series on terms that may be determined at the time of issuance by
the Company’s Board of Directors. In some instances, a series of common and/or
preferred stock could include voting rights, preferences as to dividends and
liquidation, and/or conversion and redemption rights that will rank senior to
the Preferred Stock and the common stock into which the Preferred Stock is
convertible. The future issuance of common and/or preferred stock could
effectively diminish or supersede the dividends and liquidation preferences of
the Preferred Stock and adversely affect such Preferred Stock.

The Dividends Payable on the Shares of Preferred Stock are Non-Cumulative.

        Dividends on the Preferred Stock are non-cumulative. If the Company’s
Board of Directors does not declare a dividend on Preferred Stock in respect of
any dividend period, the holders will have no right to receive any dividend for
that dividend period, and the Company will have no obligation to accrue or pay a
dividend for that dividend period. However, if the Company fails to declare and
pay the quarterly dividend on the Preferred Stock, then the Company may not
declare or pay a dividend on its common stock until quarterly dividends on the
Preferred Stock are resumed.

The Shares of Preferred Stock are Not Redeemable.

        The shares of Preferred Stock are not redeemable at the option of either
the Company or any holder. The Preferred Stock is perpetual unless converted or
liquidated.


Page 15 of 23


--------------------------------------------------------------------------------




THE SHARES OF PREFERRED STOCK ARE NON-VOTING.

        The shares of Preferred Stock are non-voting except with respect to
matters affecting the rights and preferences of such shares, or as otherwise
required by Michigan law.

The Conversion of the Shares of Preferred Stock into Shares of Common Stock is
Subject to a Quantitative Limitation.

        No holder of Preferred Stock will be permitted to receive common stock
upon conversion of his Preferred Stock to the extent such conversion would cause
such holder to beneficially own more than 9.9% of the Company’s common stock
outstanding at such time, unless such holder receives the approval of the
Federal Reserve.

The Company Is Not Obligated to Register the Shares of Common Stock into which
the Preferred Stock are Convertible Absent Sufficient Demand.

        The shares of common stock into which the Preferred Stock are
convertible (“Registrable Securities”) will not be subject automatically to an
effective registration statement. As a result, such shares will be deemed
restricted securities. However, subject to certain conditions and limitations,
at any time following the first anniversary of the closing of the Offering,
holders of Preferred Stock may request in writing that the Company effect the
registration of all or any part of the Registrable Securities held by such
holders no more than once per calendar year. Promptly thereafter, the Company
will use its reasonable best efforts to register all Registrable Securities that
have been requested to be registered in such registration request; provided,
however, that the Company will not be required to effect a registration unless
the value of Registrable Securities is at least $5 million.

There are No Guaranteed Dividends Payable on the Shares of Common Stock.

        The Company is not obligated to pay any dividends on the shares of
common stock issuable upon conversion of the Preferred Stock. Dividends, if any,
on the shares of common stock will be paid only when and if declared by the
Company’s Board of Directors.


Page 16 of 23


--------------------------------------------------------------------------------




EXHIBIT C
MACATAWA BANK CORPORATION
REGISTRATION RIGHTS AND OBLIGATIONS


A. DEMAND REGISTRATION

        1.        Definition of Investors. For purposes of this Exhibit C to the
Subscription Agreement, “Investor” shall mean each person or entity who has
purchased Series A Noncumulative Convertible Perpetual Preferred Stock from the
Company.

        2.        Requests for Registration. At any time following the first
year anniversary of the closing of the transaction, any Investor (or permitted
transferees) may request in writing that the Company effect the registration of
all or any part of the Registrable Shares (as defined below) held by that
Investor (a “Registration Request”). Promptly after its receipt of any
Registration Request but no later than 10 days after receipt of such
Registration Request, the Company will give written notice of such request to
all other Investors (and any known transferees). Within 10 days after receipt of
such notice by any Investor, such Investor may request in writing that its
Registrable Shares be included in such registration and the Company shall
include in the Registration Request the Registrable Shares of any such Investor
to be so included. The Company will use its reasonable best efforts to register,
in accordance with the provisions of this Agreement, all Registrable Shares that
have been requested to be registered in the Registration Request; provided, that
the Company will not be required to effect a registration pursuant to this
Section unless the value of Registrable Shares included in the Registration
Request is at least $5 million. The Company will pay all Registration Expenses
incurred in connection with any registration pursuant to this Section. Any
registration requested by the Investors pursuant to this Section is referred to
in this Agreement as a “Demand Registration.” For purposes of this Agreement,
“Registrable Shares” means all Common Stock issued or issuable pursuant to the
conversion of the Shares and any equity securities issued or issuable directly
or indirectly with respect to the Common Stock issued or issuable pursuant to
the conversion of the Shares by way of conversion or exchange thereof or share
dividend or share split or in connection with a combination of shares,
recapitalization, reclassification, merger, amalgamation, arrangement,
consolidation or other reorganization. As to any particular securities
constituting Registrable Shares, such securities will cease to be Registrable
Shares when (i) a registration statement with respect to the sale by the holder
thereof shall have been declared effective under the Securities Act and such
securities shall have been disposed of in accordance with such registration
statement, (ii) they have been sold to the public pursuant to Rule 144 or Rule
145 or other exemption from registration under the Securities Act, (iii) they
have been acquired by the Company or (iv) they are able to be sold by the
Investor or transferee holding such securities without restriction as to volume
or manner of sale pursuant to Rule 144 under the Securities Act as specified in
a legal opinion to such effect rendered by counsel to the Company at its sole
expense and acceptable to the affected holders and the Company’s Common Stock
transfer agent. In addition, for purposes of this Agreement, “Registration
Statement” means the prospectus and other documents filed with the SEC to effect
a registration under the Securities Act.

        3.        Limitation on Demand Registrations. Investors, collectively,
will be entitled to initiate no more than one (1) registration under the
Securities Act in each calendar year of all or part of the Registrable Shares
owned by them, and the Company will not be obligated to effect more than one
Demand Registration in any calendar year. Upon filing a Registration Statement,
the Company will use its reasonable best efforts to keep such Registration
Statement effective with the SEC at all times until each Investor who would
require such registration to effect a sale of the Registrable Shares no longer
holds the Registrable Shares. No request for registration will count for the
purposes of the limitations in this Section if (i) the Investor determines in
good faith to withdraw the proposed registration prior to the effectiveness of
the Registration Statement relating to such request due to marketing conditions
or regulatory reasons relating to the Company (provided that this clause shall
cease to apply if the Investor has previously withdrawn a proposed
registration), (ii) the Registration Statement relating to such request is not
declared effective within 210 days of the date such Registration Statement is
first filed with the SEC (other than by reason of the Investor having refused to
proceed or provide any required information for inclusion therein) and the
Investor withdraws the Registration Request prior to such Registration Statement
being declared effective, or (iii) prior to the sale of at least 85% of the
Registrable Shares included in the applicable registration relating to such
request, such registration is adversely affected by any stop order, injunction
or other order or requirement of the SEC or other governmental agency or court
for any reason and the Company fails to have such stop order, injunction or
other order or requirement removed, withdrawn or resolved to the Investor’s
reasonable satisfaction within thirty days of the date of such order.
Notwithstanding the foregoing, the Company will pay all Registration Expenses in
connection with any request for registration pursuant to Section (A)(2)
regardless of whether or not such request counts toward the limitation set forth
above.


Page 17 of 23


--------------------------------------------------------------------------------



        4.        Short-Form Registrations. The Company may effect any
registration using Form S-3 or any comparable or successor form or forms or any
similar short-form registration (“Short-Form Registration”) unless it is not
then eligible to utilize such form.

        5.        Restrictions on Demand Registrations. If the filing or initial
effectiveness of a registration statement with respect to a Demand Registration
would require the Company to make a public disclosure of material non-public
information, which disclosure in the good faith judgment of the Board of
Directors (i) would be required to be made in any Registration Statement so that
such Registration Statement would not be materially misleading, (ii) would not
be required to be made at such time but for the filing, effectiveness or
continued use of such Registration Statement, (iii) would in the good faith
judgment of the Board of Directors reasonably be expected to materially
adversely affect the Company or its business if made at such time, or (iv) would
reasonably be expected to interfere with the Company’s ability to effect a
planned or proposed acquisition, disposition, financing, reorganization,
recapitalization or similar transaction, then the Company may upon giving prompt
written notice of such action to the participants in such registration (each of
whom hereby agrees to maintain the confidentiality of all information disclosed
to such participants) delay the filing or initial effectiveness of, or suspend
use of, such Registration Statement; provided , that the Company shall not be
permitted to do so (i) for more than 90 days for a given occurrence of such a
circumstance, (ii) more than three times during any twelve-month period or (iv)
for periods exceeding, in the aggregate, 180 days during any twelve-month
period. In the event the Company exercises its rights under the preceding
sentence, the Investor or such transferees agree to suspend, promptly upon its
receipt of the notice referred to above, its use of any prospectus relating to
such registration in connection with any sale or offer to sell Registrable
Shares. If the Company so postpones the filing of a prospectus or the
effectiveness of a Registration Statement, the Investor will be entitled to
withdraw such request and, if such request is withdrawn, such Registration
Request will not count for the purposes of the limitation set forth in Section
(A)(3). The Company will pay all Registration Expenses incurred in connection
with any such aborted registration or prospectus.


Page 18 of 23


--------------------------------------------------------------------------------



        6.        Effective Registration Statement. A registration requested
pursuant to Section (A)(2) shall not be deemed to have been effected unless it
is declared effective by the SEC or is automatically effective upon filing
pursuant to Rule 462 of the Securities Act and remains effective for the period
specified in Section (A)(3).


B. PIGGY-BACK REGISTRATIONS

        1.        Right to Piggyback. Whenever the Company proposes to register
any of its securities, other than a registration pursuant to Section (A)(2) or a
Special Registration (as defined below), and the registration form to be filed
may be used for the registration or qualification for distribution of
Registrable Shares, the Company will give prompt written notice to the Investors
and all known transferees of its intention to effect such a registration (but in
no event less than 10 days prior to the anticipated filing date) and, subject to
Section (B)(3), will include in such registration all Registrable Shares with
respect to which the Company has received written requests for inclusion therein
within 10 business days after the date of the Company’s notice (a “Piggyback
Registration”). Any such person that has made such a written request may
withdraw its Registrable Shares from such Piggyback Registration by giving
written notice to the Company and the managing underwriter, if any, on or before
the fifth business day prior to the planned effective date of such Piggyback
Registration. The Company may terminate or withdraw any registration under this
Section prior to the effectiveness of such registration, whether or not the
Investor or any transferees have elected to include Registrable Shares in such
registration. “Special Registration” means the registration of (i) equity
securities and/or options or other rights in respect thereof solely registered
on Form S-4 or Form S-8 (or successor form) or (ii) shares of equity securities
and/or options or other rights in respect thereof to be offered to directors,
members of management, employees, consultants, customers, lenders or vendors of
the Company or its direct or indirect subsidiaries or in connection with
dividend reinvestment plans.     

        2.        Piggyback Registration Expenses. The Company will pay all
Registration Expenses in connection with any Piggyback Registration, whether or
not any registration or prospectus becomes effective or final.

        3.        Priority on Primary Registrations. If a Piggyback Registration
relates to an underwritten primary offering on behalf of the Company, and the
managing underwriters advise the Company that in their reasonable opinion the
number of securities requested to be included in such registration exceeds the
number which can be sold without adversely affecting the marketability of such
offering (including an adverse effect on the per share offering price), the
Company will include in such registration or prospectus only such number of
securities that in the reasonable opinion of such underwriters can be sold
without adversely affecting the marketability of the offering (including an
adverse effect on the per share offering price), which securities will be so
included in the following order of priority: (i) first, the securities the
Company proposes to sell, (ii) second, Registrable Shares of the Investor and
any transferees who have requested registration of Registrable Shares pursuant
to Sections (A) or (B), pro rata on the basis of the aggregate number of such
securities or shares owned by each such person and (iii) third, any other
securities of the Company that have been requested to be so included, subject to
the terms of this Agreement.

C.     Registration Procedure. Subject to Section (A)(5) , whenever the Investor
or any transferees of Registrable Shares have requested that any Registrable
Shares be registered pursuant to Section (A) or (B) of this Agreement, the
Company will use its reasonable best efforts to effect the registration and sale
of such Registrable Shares as soon as reasonably practicable in accordance with
the intended method of disposition thereof and pursuant thereto. If and whenever
the Company is required to use its best efforts to effect a Registration, then
as expeditiously as possible the Company shall:


Page 19 of 23


--------------------------------------------------------------------------------



        1.        Filing of Registration Statement. Prepare and file with the
Securities and Exchange Commission the appropriate registration statement to
effect such Registration and use its best efforts to cause such registration
statement to become and remain effective for the period set forth in Section
(A)(3).

        2.        Filing of Amendments. Promptly prepare and file with the
Commission such amendments and supplements to such registration statement and
the prospectus used in connection therewith as may be necessary to keep such
registration statement effective and to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement, until the earlier of such time as all of such securities
have been disposed of in accordance with the intended methods of disposition by
the seller or sellers thereof set forth in such registration statement or the
expiration of 180 days after such registration statement becomes effective (such
period of 180 days to be extended one day for each day or portion thereof during
such period that such registration statement is subject to any stop order
suspending the effectiveness of the registration statement, any order suspending
or preventing the use of any related prospectus or any order suspending the
qualification of any Registrable Shares included in such registration statement
for sale in any jurisdiction).

        3.        Furnish Copies. Promptly furnish to each Investor, in the case
of a Demand Registration or a Piggyback Registration in which it participates,
advance copies of such Registration Statement and each prospectus included
therein or filed with the Commission not more than five business days following
the filing thereof with the Commission, and make the Company’s representatives
available for discussion of such document and in good faith consider such
changes in such document prior to the filing thereof as each Investor or its
counsel may reasonably request.

        4.        Notification. Immediately notify when or if any Registration
Statement, amendment, supplement or prospectus has been filed and furnish to
Investors that participate in such Registration, without charge to such
Investors, such number of conformed copies of such Registration Statement and
each such amendment and supplement thereto, such number of copies of the
prospectus contained in such registration statement and any other prospectus
filed under Rule 424 of the Securities Act, in conformity with the requirements
of the Securities Act, and such other documents as the Investor may reasonably
request.

        5.        State Approval. Use its commercially reasonable efforts to
cause all Registrable Shares covered by such Registration Statement to be
registered with or approved by such other United States state governmental
agencies or authorities as may be necessary to enable any Investor that
participates in such Registration to sell the Registrable Shares covered by such
Registration as intended by such registration statement.

        6.        Withdrawal of Stop Order. Use its best efforts to obtain the
withdrawal of any stop order suspending the effectiveness of such Registration
Statement, or of any order suspending or preventing the use of any related
prospectus or suspending the qualification of any Registrable Shares included in
such Registration Statement for sale in any jurisdiction.


Page 20 of 23


--------------------------------------------------------------------------------



        7.        Notification of Need to Update. Immediately notify Investors
that participate in such Registration, at any time during which a prospectus
relating to such registration statement is required to be delivered under the
Securities Act, if the Company becomes aware of any event as a result of which
such prospectus, as then in effect, would include an untrue statement of
material fact or would omit to state any material fact required to be stated
therein or necessary to make the statements therein not misleading in the light
of the circumstances under which they were made, and at the request of such
Investors promptly prepare and file with the Commission and furnish to such
Investors, promptly following a declaration of effectiveness by the Commission,
a reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such Registrable Shares, such prospectus would not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
the light of the circumstances under which they were made.

        8.        Transfer Agent. Provide a transfer agent and registrar for all
Registrable Shares covered by such Registration Statement not later than the
effective date of such Registration Statement.

        9.        Listing on Nasdaq. Use its best efforts to list all
Registrable Shares covered by such Registration Statement on any securities
exchange on which the same class of securities issued by the Company are then
listed or to secure designation and quotation of all Registrable Shares covered
by such Registration on the Nasdaq Global Market System.

D.     Registration Expenses. Except as otherwise provided in this Agreement,
all expenses incidental to the Company’s performance of or compliance with this
Section, including all registration and filing fees, fees and expenses of
compliance with securities or blue sky laws, word processing, duplicating and
printing expenses, messenger, telephone and delivery expenses, expenses incurred
in connection with any road show, and fees and disbursements of counsel for the
Company and all independent certified public accountants and other persons
retained by the Company (all such expenses, “Registration Expenses”), will be
borne by the Company. The holders of the securities so registered shall pay all
underwriting discounts, selling commissions and transfer taxes applicable to the
sale of Registrable Shares hereunder and any other Registration Expenses
required by law to be paid by a selling holder pro rata on the basis of the
amount of proceeds from the sale of their shares so registered.

E.     Termination of Registration Rights. The Investor and any transferee or
other person’s registration rights as to any securities held by such Investor
(and its Affiliates, partners, members and former members) shall not be
available unless such securities are Registrable Shares.

F.     Assignment of Registration Rights. The rights of Investor to registration
of Registrable Shares pursuant to Section (A) and (B) may be assigned by
Investor to a transferee of Registrable Shares who agrees to be bound by the
terms and conditions hereof and to which (i) there is transferred to such
transferee no less than $3,000,000 in Registrable Shares and (ii) such transfer
is otherwise not precluded under the terms hereof; provided, however, the
transferor shall, within ten days after such transfer, furnish to the Company
written notice of the name and address of such transferee or assignee and the
number and type of Registrable Shares that are being assigned.


Page 21 of 23


--------------------------------------------------------------------------------



G. Indemnification.

        1.        Indemnification by the Company. In connection with any
Registration, to the extent permitted by law, the Company shall and hereby does
indemnify and hold harmless each Investor that participates in such
Registration, each such Investor’s legal counsel and independent accountants,
each other Person who participates as an underwriter in the offering or sale of
securities (if so required by such underwriter as a condition to including the
Registrable Shares of such Investors in such registration) and each other
Person, if any, who controls any such Investor or any such underwriter within
the meaning of the Securities Act (collectively, the “Indemnified Parties”),
against any losses, claims, damages, liabilities (or actions or proceedings,
whether commenced or threatened, in respect thereof) or expenses, joint or
several, to which such Investor, underwriter or other Person may become subject
under the Securities Act or otherwise, insofar as such losses, claims, damages,
liabilities (or actions or proceedings, whether commenced or threatened, in
respect thereof) or expenses arise out of or are based upon any untrue statement
or alleged untrue statement of any material fact contained in any registration
statement under which the offering and sale of such securities were registered
under the Securities Act, any registration statement or prospectus, or any
document incorporated therein by reference, or any amendment or supplement
thereto, or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein in
light of the circumstances in which they were made not misleading, or arise out
of any violation by the Company of any rule or regulation promulgated under the
Securities Act or state securities law applicable to the Company and relating to
action or inaction required of the Company in connection with any such
registration. The Company shall reimburse the Indemnified Parties for any legal
or any other expenses reasonably incurred by them in connection with
investigating or defending any such losses, claims, damages or liabilities (or
actions or proceedings, whether commenced or threatened, in respect thereof);
provided, however, that the indemnity agreement contained in this Section shall
not apply to amounts paid in settlement of any such loss, claim, damage,
liability (or action or proceeding, whether commenced or threatened, in respect
thereof) or expense if such settlement is effected without the consent of the
Company (which consent shall not be unreasonably withheld); and provided,
further, that the Company shall not be liable to any Indemnified Party in any
such case to the extent that any such loss, claim, damage, liability (or action
or proceeding in respect thereof) or expense arises solely out of or is based
upon any untrue statement or alleged untrue statement or omission or alleged
omission made in such registration statement, prospectus, or any document
incorporated therein by reference, or any such amendment or supplement thereto,
in reliance upon and in conformity with information furnished to the Company in
writing by any Indemnified Party specifically for use therein.

        2.        Indemnification by Investors. As a condition to including any
Registrable Shares in any Registration, to the extent permitted by law, each
Investor shall and does hereby indemnify and hold harmless (in the same manner
and to the same extent as set forth in Section (G)(1)) the Company, each
director of the Company, each officer of the Company and each other Person, if
any, who controls the Company within the meaning of the Securities Act, with
respect to any statement or alleged statement in or omission or alleged omission
from any registration statement under which the offering and sale of such
securities were registered under the Securities Act, any preliminary prospectus,
final prospectus or summary prospectus contained therein, or any amendment or
supplement thereto, if and only if and to the extent that such statement or
alleged statement or omission or alleged omission was made in reliance upon and
in conformity with information furnished in writing to the Company directly by
such Person for use in connection with the registration statement, any
preliminary prospectus, final prospectus or summary prospectus contained
therein, or any amendment or supplement thereto; provided, however, that the
obligation of any such Investor under this Section shall be limited to an amount
equal to the gross proceeds received by such Investor upon the sale of
Registrable Shares sold in such Registration, unless such liability arises out
of or is based upon such Investor’s willful misconduct.


Page 22 of 23


--------------------------------------------------------------------------------



F.     Contribution. If the indemnification provided for in Section (G) is
unavailable or insufficient to hold harmless an Indemnified Party, then each
Indemnifying Party shall contribute to the amount paid or payable to such
Indemnified Party as a result of the losses, claims, damages or liabilities
referred to in Section (G) an amount or additional amount, as the case may be,
in such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party or Indemnifying Parties, on the one hand, and the Indemnified
Party, on the other, in connection with the statements or omissions that
resulted in such losses, claims, demands or liabilities as well as any other
relevant equitable considerations. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Indemnifying Party or Indemnifying
Parties, on the one hand, or the Indemnified Party, on the other, and the
relative intent, knowledge, access to information and opportunity of the parties
to correct or prevent such untrue statement or omission. The Company and the
Investors agree that it would not be just and equitable if contribution pursuant
to this Section were determined by pro rata allocation or by any other method of
allocation that does not take account of the equitable considerations referred
to in the immediately preceding sentence. The amount paid to an Indemnified
Party pursuant to this Section shall be deemed to include any legal or other
expenses reasonably incurred by such Indemnified Party in connection with
investigating or defending any action or claim. No Person guilty of fraudulent
misrepresentation within the meaning of Section 11(f) of the Securities Act
shall be entitled to contribution from any Person that was not guilty of such
fraudulent misrepresentation.

*        *        *


Page 23 of 23
